media space inc petitioner v commissioner of internal revenue respondent docket no filed date p’s charter granted its preferred shareholders redemption rights which if exercised triggered obligations by p to pay interest on the redemption amount if p was not able to pay the redemption amount p and its shareholders entered into several consecutive forbearance agreements by which the shareholders agreed to forgo the redemption elections if they received payments resembling the interest payments p deducted these payments and r disallowed the deductions for and held the payments in question were not interest and therefore were not deductible under sec_163 i r c held further all payments in were deductible under sec_162 i r c and the 12-month rule_of sec_1 a - f i income_tax regs however payments in were not deductible to the extent that sec_1_263_a_-4 income_tax regs requires capitalization dustin f hecker and steven a meyer for petitioner william t derick for respondent opinion goeke judge respondent determined deficiencies in peti- tioner’s income_tax for the taxable years and the issue for decision is whether payments petitioner made to shareholders to delay redemption of their preferred shares are deductible under sec_162 or sec_163 for the reason sec_1 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files media sheila media space inc v commissioner stated herein we find that the payments are deductible in part under sec_162 background some of the facts have been stipulated and are so found petitioner is a delaware corporation whose principal_place_of_business at the time it filed its petition was norwalk con- necticut since its incorporation in petitioner has con- ducted business in the field of media advertising sales petitioner raised startup_capital by issuing shares of stock petitioner had authority to issue shares of common_stock series a preferred_stock series b preferred_stock and undesignated preferred_stock in or before petitioner issued big_number shares of series a preferred_stock and big_number shares of series b preferred_stock to ecom partners fund i l l c the series a investor for total consideration of dollar_figure million also in or before petitioner issued big_number shares of series b preferred_stock to e-services investments private sub l l c the series b investor for consideration of dollar_figure million article iv of petitioner’s fourth amended and restated certificate of incorporation the charter provided for divi- dends to be paid on the series a and b preferred_stock at a rate of percent per year the charter also provided certain redemption rights to the series a investor and the series b investor collectively the investors the investors had the right to require petitioner to redeem the preferred_stock on date or anytime thereafter the investors were allowed to demand that petitioner redeem out of funds legally available therefor up to one hundred percent of the originally issued and outstanding shares of each series held by the investors the charter required that investors making redemption elections give to other holders of the preferred_stock series and to petitioner not less than fifteen days prior written notice petitioner was required to redeem a series in part or in whole only if a majority of the holders of the specific series elected redemption the series a redemption price was defined in the charter as verdate 0ct date jkt po frm fmt sfmt v files media sheila united_states tax_court reports an amount in cash equal to i dollar_figure7237 per share of series a convertible preferred_stock held by such holder adjusted appropriately for stock splits stock_dividends recapitalizations and the like with respect to the series a convertible preferred_stock plus ii any accumulated but unpaid dividends to which such holder of outstanding shares of series a convertible preferred_stock is then entitled if any plus iii any interest accrued pursuant to section a e hereof to which such holder of series a convertible preferred_stock is entitled the series b redemption price was defined identically except that the cash amount was dollar_figure99988 per share and the interest accrued was pursuant to section b e of the charter sections a e and b e of the charter addressed the possibility that petitioner could be prohibited from redeeming the shares under delaware general corporation law because of an impairment of petitioner’s capital or that petitioner could otherwise fail to redeem the shares as required by the charter in such a case petitioner was required to pay interest to the investors at the rate of percent per annum which would increase by percent at the end of each month period until paid in full subject_to a maximum rate of percent per annum petitioner was also required to con- tinue paying the 8-percent dividend on any shares it could not redeem in addition petitioner was required to redeem such shares on a pro-rata basis among the holders in proportion to the full respective redemption amounts to which they are entitled hereunder to the extent possible and shall redeem the remaining shares to be redeemed as soon as the corporation is not prohibited from redeeming some or all of such shares before date petitioner and the investors recognized that petitioner would not have the funds to redeem all of the series a or series b preferred shares peti- tioner’s auditors stated that if the redemption rights were able to be exercised before date the auditors would need to issue a going concern statement on petitioner’s financial statements a going concern statement is issued when there are material doubts due to financial constraints as to whether a corporation will be able to operate at the time petitioner was attempting to negotiate a new financing agreement with fleet bank a going concern statement could have caused fleet bank to back out of the financing arrange- verdate 0ct date jkt po frm fmt sfmt v files media sheila media space inc v commissioner ment with petitioner and negatively affected petitioner’s financial relationships with vendors petitioner and the investors had several discussions in regarding redemption the series a investor wished to exercise its redemption rights but realized doing so would not be feasible because petitioner would not be able to redeem the shares the series a investor also wished not to forfeit its redemption right the series b investor was short on cash and expressed its desire to have petitioner redeem its shares as soon as possible neither investor ever gave petitioner a written notice that it was electing to have shares redeemed petitioner and the investors entered into negotiations regarding a forbearance agreement by which the investors would agree to forbear temporarily from exercising their redemption rights petitioner proposed a to 2-year forbear- ance but the investors limited the agreement to year wishing to regain their redemption rights as soon as possible while also enabling petitioner to avoid issuance of a going concern statement petitioner and the investors entered into the forbearance agreement on date the investors agreed to forbear from exercising their redemption rights until sep- tember in exchange petitioner agreed to pay the investors a forbearance amount on date the forbearance amount was defined as with respect to the series a investor and the series b investor as applicable an amount equal to interest accruing pincite per annum on the redemption amount applicable to such investor commencing on date and ending on the termination_date which interest rate shall increase by an additional at the end of each six-month period there- after not to exceed per annum calculated on the basis of the actual number of days elapsed and a 360-day year and compounded annually forbearance agreement also defined the amount as redemption the sum of the series a convertible redemption price and the series b convertible redemption price then payable to the series a investor or the series b investor as the case may be assuming the series a convertible redemption date and the series b convertible redemption date had occurred on date and such investor had duly elected to require the company to redeem all of its respective shares of preferred_stock as of such date verdate 0ct date jkt po frm fmt sfmt v files media sheila united_states tax_court reports the forbearance amount payments the forbearance pay- ments for the first year were thus equal to the amounts peti- tioner would have been required to pay the investors as interest under sections a e and b e of the charter had the investors elected to have their shares redeemed and peti- tioner been unable to redeem them communication between the investors and petitioner made it clear that both parties believed and intended the forbearance payments to constitute interest as compensation_for the investors’ forbearance from receipt and use of the redemption amount the forbearance agreement was a contract separate from the charter while the forbearance agreement did not provide for amendment of the charter in regard to the date on which the investors would gain the redemption right or the amount_paid to the investors in return for deferral it did provide for other amendments to the charter while most of these amendments appear to be superficial at least one of these amendments was substantive-removal of sec_1 a d ii removal of this section gave the holder of each series of preferred_stock the power to block by majority vote the redemption of common_stock from employees officers or directors of or consultants advisors or inde- pendent contractors to the corporation or any of its subsidi- aries as date approached petitioner still did not have the funds to redeem the preferred shares petitioner and the investors began discussing an extension of the forbearance agreement the series b investor again expressed its desire to have petitioner redeem its shares after negotiations an 8-month extension was agreed upon extending the expiration date to date in reaching the 8-month agreement the investors again rebuffed a pro- posal by petitioner to extend the forbearance agreement for more than a year the investors wished to regain their redemption right as soon as possible in case petitioner became able to redeem the shares the terms of the extension continued to track sections a e and b e of the charter for the length of this forbear- ance agreement extension the initial payment rate of the date extension wa sec_5 percent per annum which increased to percent per annum after months verdate 0ct date jkt po frm fmt sfmt v files media sheila media space inc v commissioner in advance of the new may expiration date petitioner was still unable to redeem the shares of stock another extension was agreed upon extending the forbearance agree- ment expiration date to date since then the forbearance agreement has been extended four additional times the latest extension lasting through date the payment rate in each extension from date has been percent per annum differing from the rate that would have been required by sections a e and b e of the charter pursuant to the original forbearance agreement and the extensions petitioner accrued and deducted dollar_figure and dollar_figure in and respectively petitioner deducted the forbearance payment on its corporate tax_return as an interest_expense under sec_163 and deducted the amount on its return as a forbear- ance expense under sec_162 the investors declared the payments as taxable interest on their own tax returns petitioner had cashflow of negative dollar_figure in dollar_figure in and negative dollar_figure in the reduction in cashflow in coincided with a dollar_figure million increase in accounts_receivable on date respondent issued the notice of defi- ciency to petitioner determining the following deficiencies year deficiency dollar_figure big_number petitioner timely petitioned this court contesting respond- ent’s determinations a trial was held on date in boston massachusetts at trial petitioner introduced an expert report which stated that forbearance agreements of various sorts are common in almost any business i burden_of_proof discussion deductions are a matter of legislative grace and a tax- payer bears the burden of proving entitlement to any claimed deductions rule a indopco inc v commissioner verdate 0ct date jkt po frm fmt sfmt v files media sheila united_states tax_court reports 503_us_79 292_us_435 ii arguments of the parties petitioner argues that the forbearance payments deferred the payment of an obligation and thus may be deducted as interest under sec_163 petitioner also contends that the payments may be deducted under sec_162 as ordinary and necessary business_expenses respondent argues that petitioner is prohibited from deducting the forbearance payments as interest under sec_163 because petitioner did not make the payments on indebtedness respondent also contends that a number of code sections as construed by regulations preclude petitioner from deducting the payments as ordinary and necessary busi- ness expenses under sec_162 iii whether the payments were deductible under sec- tion respondent argues that the payments may not be deducted under sec_163 because they were not made on indebted- ness respondent contends that no indebtedness existed because the investors did not exercise the redemption right petitioner argues the payments were made on indebted- ness and that even a conditional obligation may give rise to indebtedness petitioner also contends that respondent’s argument elevates form over substance because the result of the forbearance agreement was in petitioner’s view the same as if the investors had made a redemption election for the reasons stated below we find that although the parties intended the forbearance payments to constitute interest the payments were not made on an existing indebt- edness and therefore may not be deducted under sec_163 a sec_163 in general sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness this court has previously stated that in order for payments to constitute interest under sec_163 the parties must intend the payments to be interest and the law must give effect to this intention midkiff v verdate 0ct date jkt po frm fmt sfmt v files media sheila media space inc v commissioner commissioner 96_tc_724 affd sub nom 992_f2d_226 9th cir 74_tc_1377 revd on other grounds 670_f2d_785 8th cir b intent of the parties the testimony and other evidence make it clear that the parties intended the forbearance payments to constitute interest in the forbearance agreement the forbearance pay- ments were identified and calculated as interest on the redemption amount on their tax returns the investors declared the payments as taxable interest communications between petitioner and the investors indicated that all par- ties considered the forbearance payments to be interest pay- ments respondent has offered no evidence that the parties did not intend the forbearance payments to constitute interest we find that the parties intended the payments to con- stitute interest we must next determine whether the law will give effect to the intention of the parties c whether the law gives effect to the intent of the partie sec_1 whether the forbearance payments were made on indebtedness as defined in howlett indebtedness indebtedness sec_163 permits a deduction for all interest_paid on an existing unconditional and legally enforceable obligation for the pay- ment of a principal sum 56_tc_951 see also midkiff v commissioner supra pincite indeck energy servs inc v commissioner tcmemo_2003_101 is indebtedness must be genuine in substance not merely in form 364_us_361 interest on indebtedness for purposes of sec_163 requires more than interest labels or computations based on a percentage 47_tc_689 affd 409_f2d_1361 6th cir therefore the fact that petitioner and the investors characterized the forbearance payments as interest in their dealings is not dispositive verdate 0ct date jkt po frm fmt sfmt v files media sheila united_states tax_court reports petitioner argues that the redemption right creates an indebtedness because it is an existing unconditional and legally enforceable obligation for the payment of a principal sum see howlett v commissioner supra pincite defining indebtedness petitioner is mistaken the redemption right itself does not create the obligation to pay a principal sum the redemption amount rather the exercising of the redemption right by the shareholders’ written election cre- ates the obligation to pay without a written election no obligation for payment existed no redemption election was made during the years at issue indeed as of date when the most recent forbearance agreement extension ended the investors had yet to make a redemption election petitioner’s obligation to pay the redemption amount was predicated upon the preferred shareholders’ making a writ- ten election to have petitioner redeem their shares as of date no such election had been made therefore peti- tioner had no obligation to pay the redemption amount as petitioner had no obligation to pay a principal sum there was no indebtedness as defined in howlett see howlett v commissioner supra pincite indebtedness requires an existing obligation for payment of a principal sum the conditional obligation exception petitioner notes that in some circumstances conditional obligations may be treated as indebtedness see 83_f3d_649 4th cir revg kingstowne v commissioner tcmemo_1994_630 the court_of_appeals for the fourth circuit in halle v commis- sioner supra pincite stated even if materially conditional an existing legally enforceable obligation may still give rise to indebtedness so long as the contingency on which the obligation rests is beyond the control of the party seeking the interest_deduction the amount of the indebtedness on which the interest accrued was fixed as of the date that the interest began to accrue and the payor’s liability to the payee is primary and direct see eg 125_f2d_349 7th cir revg 44_bta_460 midkiff v commissioner supra pincite dunlap v commissioner supra pincite kaempfer v commissioner tcmemo_1992_19 verdate 0ct date jkt po frm fmt sfmt v files media sheila media space inc v commissioner in dunlap the corporate taxpayer entered into a contract with a seller to purchase stock the taxpayer provided promissory notes as part of the purchase_price the agree- ment was subject_to approval by a third party while approval was pending interest accrued on the purchase_price the court allowed a deduction for interest accrued while third-party approval was pending even though the obligation was materially conditional during this period petitioner argues that the obligation to pay the redemption amount exists and is legally enforceable but is conditioned upon the redemption election of the shareholders we dis- agree again finding that the obligation to pay the redemp- tion amount did not exist unlike the interest in dunlap the interest in this case was not accrued in a period during which the obligation to pay the debt was conditional petitioner had no obligation to pay the redemption amount during the period of interest accrual because the investors had not elected to have their shares redeemed the interest payments deferred the investors’ receipt of the redemption right they did not relate to deferred payment of an existing but conditional debt as in dunlap petitioner has no obligation to pay the redemption amount until the investors make a redemption election until such an election occurs no debt exists therefore the halle condi- tional debt exception does not apply see halle v commis- sioner supra pincite requiring an existing legally enforce- able obligation emphasis added whether respondent’s argument elevates form over substance petitioner argues respondent’s position elevates form over substance petitioner contends the forbearance agreement was merely a formality and that the substantive result of the forbearance agreement is that petitioner has an obligation to pay the redemption amount to the investors as petitioner’s principal_place_of_business is in connecticut the court_of_appeals for the second circuit has appellate jurisdiction see sec_7482 the tax_court will gen- erally defer to the rule adopted by the court_of_appeals for the circuit to which appeal would normally lie if that court verdate 0ct date jkt po frm fmt sfmt v files media sheila united_states tax_court reports of appeals has ruled with respect to the identical issue see 54_tc_742 affd 445_f2d_985 10th cir becker v commissioner tcmemo_2006_264 discussing a similar issue in the context of precedent of the court_of_appeals for the fifth circuit the court_of_appeals for the second circuit has adopted the strong_proof rule stating when the parties to a trans- action such as this one have specifically set out the cov- enants in the contract strong_proof must be adduced by them in order to overcome that declaration 264_f2d_305 2d cir affg 29_tc_129 we look to the facts to determine whether strong_proof exists to support petitioner’s argument that the sub- stantive result of the forbearance agreement is the same as if the investors had actually made a redemption election see eg id pincite croyle v commissioner tcmemo_1980_501 in and the investors made clear their desire to have petitioner redeem their shares upon their receipt of the redemption right the series b investor told petitioner it intended to exercise the redemption right as soon as possible petitioner argues that these statements show that the inves- tors were undoubtedly going to make a redemption election as soon as they gained the redemption right as a result petitioner contends that the redemption amounts are in sub- stance its obligation to the investors even though no actual election was made we disagree comparing the results of the forbearance agreement and the results that would have occurred had a redemption elec- tion been made reveals a glaring difference petitioner would not be legally bound to redeem the investors’ shares as a result of the forbearance agreement if the investors had made a redemption election petitioner would have been bound to redeem the shares pro_rata as petitioner became financially able to redeem them under the redemption elec- tion scenario the investors are entitled to redemption but under the forbearance agreement the investors retain the choice of whether or not to have their shares redeemed while the investors had expressed their desire to have their shares redeemed as soon as possible such statements are not legally binding indeed nearly years after the first forbearance agreement was signed the investors still have verdate 0ct date jkt po frm fmt sfmt v files media sheila media space inc v commissioner not elected to have a single one of their shares redeemed by the time the forbearance agreements cease to be extended whenever that may be the investors may unilaterally decide to hold their shares instead of having them redeemed we find that petitioner has not met the strong_proof standard both formal and substantive differences exist between the terms of the forbearance agreement and the terms which would have applied had the investors made a redemption election the mere fact that the investors made nonbinding statements indicating they wished to have their shares redeemed as soon as possible does not create a sub- stantive indebtedness d conclusion regarding sec_163 the caselaw relating to instances in which interest accrues on a conditional debt is not well defined see generally hill casenote darkening the already murky waters of sec_163 halle v commissioner t m cooley l rev however all courts dealing with interest issues have held that an actual indebtedness must exist in order for interest payments to be deductible see eg 83_f3d_649 4th cir 56_tc_951 bowater inc v commis- sioner tcmemo_1995_164 the question whether pay- ments to a shareholder represent interest or dividends has long been vexatious critical to the answer is whether an actual indebtedness exists we will not depart from this clear standard we find petitioner may not deduct the forbearance payments as interest under sec_163 iv whether the payments were deductible under sec_162 petitioner argues the forbearance payments may be deducted as ordinary and necessary business_expenses respondent argues that regulations and code sections pre- vent petitioner from deducting the payments under sec_162 for the reasons stated below we find the forbearance payments are partially deductible under sec_162 a business_expenses in general sec_162 provides there shall be allowed as a deduction all the ordinary and necessary expenses paid or verdate 0ct date jkt po frm fmt sfmt v files media sheila united_states tax_court reports incurred during the taxable_year in carrying on any trade_or_business a number of other code sections and regulations differentiate deductible ordinary and necessary expenses from payments made to reacquire stock distributions to shareholders and capital expenditures see eg sec_162 sec_301 sec_361 sec_263 sec_1_263_a_-4 income_tax regs our analysis must first determine whether the requirements of sec_162 have been satisfied we will then determine whether any other code sections or regulations preclude a deduction under sec_162 b whether the payments met the requirements of sec- tion a to be deductible under sec_162 an expense must be ordinary and necessary and paid_or_incurred during the taxable_year in carrying on any trade_or_business respondent does not contest the fact that the forbearance payments were paid during the taxable_year in carrying on a business we must determine whether such payments were ordinary and necessary ordinary has the connotation of normal usual or cus- tomary to be sure an expense may be ordinary though it happen but once in the taxpayer’s lifetime yet the transaction which gives rise to it must be of common or fre- quent occurrence in the type of business involved 308_us_488 see also united title ins co v commissioner tcmemo_1988_38 petitioner produced an expert report by richard a clarke an expert in investment business mr clarke ha sec_32 years of experience in banking during which time he has partici- pated in hundreds of forbearance arrangements mr clarke’s report states that forbearance agreements such as the one in this case are common in almost any business including peti- tioner’s line_of_business mr clarke knew of at least five advertising agencies participating in forbearance agreements during his time in banking respondent has introduced no evidence contesting that such forbearance agreements are common in the type of business petitioner conducts we find the payments were ordinary t he term ‘necessary’ imposes ‘only the minimal require- ment that the expense be appropriate and helpful for the verdate 0ct date jkt po frm fmt sfmt v files media sheila media space inc v commissioner development of the taxpayer’s business ’ indopco inc v commissioner u s pincite quoting 383_us_687 the forbearance payments allowed petitioner to avoid issuance of a going concern state- ment on petitioner’s financial statements this helped peti- tioner gain financing and maintain good financial relation- ships with its vendors we therefore find the payments were necessary we conclude that the forbearance payments are ordinary and necessary under sec_162 we now must determine whether the payments were nondeductible payments made to reacquire stock nondeductible distributions to shareholders or capital expenditures which either are nondeductible or must be capitalized c whether sec_162 precludes a deduction under sec_162 sec_162 prohibits a deduction for any amount_paid or incurred by a corporation in connection with the reacquisition of its stock respondent argues that petitioner in substance exchanged the forbearance payments and new preferred_stock with deferred redemption rights for old preferred_stock with non- deferred redemption rights respondent has cited no caselaw in support of this assertion we agree with respondent that petitioner’s tax_liability is determined by the substance of the transaction see 293_us_465 pinson v commissioner tcmemo_2000_208 however we disagree with respondent that the transaction is in substance a reacquisition of petitioner’s stock a taxpayer may decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits but the question for determination is whether what was done apart from the tax motive was the thing which the statute intended gregory v helvering supra pincite we find that sec_162 was not intended to cover such a situation and that the transaction in substance is not a reacquisition of stock we do not believe deferring the redemption right by a year or less at a time is such a significant change in the nature verdate 0ct date jkt po frm fmt sfmt v files media sheila united_states tax_court reports of the investment as to amount to a new investment the nature and structure of petitioner’s business did not change as a result of the forbearance agreement and the preferred_stock retained all other rights including receipt of the 8-per- cent dividend petitioner would not likely have been able to redeem the investors’ shares even had the investors gained and exercised the redemption right and the investors had previously agreed to be paid compensation should they make a redemption election and petitioner be unable to redeem considering the facts of the case we find that the forbear- ance agreement between petitioner and the investors was not in form or in substance a reacquisition of stock and sec_162 does not preclude a deduction under sec_162 d whether sec_361 precludes a deduction under sec_162 sec_361 provides that no gain_or_loss shall be rec- ognized to a corporation a_party_to_a_reorganization on the distribution to its shareholders of property in pursuance of the plan_of_reorganization under sec_368 a reorganization includes a recapitalization the supreme court has defined a recapitalization as a re- shuffling of a capital structure within the framework of an existing corporation 315_us_194 see also 728_f2d_593 2d cir respondent contends that a reshuffling of petitioner’s capital structure occurred because petitioner in substance exchanged the forbearance payments and new preferred_stock with deferred redemption rights for old preferred_stock with nondeferred redemption rights for the same reasons stated hereinabove we find that no exchange of stock occurred in form or in substance see supra pp therefore we find that there was no reorga- nization and that sec_361 does not preclude a deduc- tion under sec_162 e whether the payments were distributions precluding a deduction under sec_162 under sec_311 a corporation generally does not rec- ognize gain_or_loss on a distribution_of_property with respect verdate 0ct date jkt po frm fmt sfmt v files media sheila media space inc v commissioner to its stock the term property includes money sec_317 sec_301 treats the distribution as either a dividend a reduction of basis or a gain from the sale_or_exchange of property see sec_301 c sec_1_301-1 income_tax regs provides that a dis- tribution to shareholders with respect to their stock is within the terms of sec_301 although it takes place at the same time as another transaction if the distribution is in substance a separate transaction whether or not connected in a formal sense the regulation provides the following example if a corporation having only common_stock outstanding exchanges one share of newly issued common_stock and one bond in the principal_amount of dollar_figure for each share of outstanding common_stock the distribution of the bonds will be a distribution_of_property to which sec_301 applies even though the exchange of common_stock for common_stock may be pursuant to a plan_of_reorganization under the terms of sec_368 recapitalization and even though the exchange of common_stock for common_stock may be tax free by virtue of sec_354 id respondent argues that the forbearance payments were in substance nondeductible distributions to the investors with respect to their stock regardless of the fact that the pay- ments were connected in a formal sense to the deferral of the redemption right respondent contends these distributions were given to provide the investors with a return on their investment in petitioner we agree that petitioner’s tax_liability is determined by the substance of the transaction see sec_1_301-1 income_tax regs however we disagree that the forbearance payments were in substance distributions with respect to the investors’ stock in petitioner distribution of profits is neither the purpose nor effect of the action taken by the corporation in this case see 302_us_63 here the corpora- tion received valuable deferral rights in return for the forbearance payments respondent did not allege and we have found nothing to suggest that the amounts petitioner paid to the investors to defer the redemption rights were in excess of the fair_market_value of deferral of those rights see eg evans v commissioner tcmemo_1992_276 citing palmer v commissioner supra where the commis- sioner argued that a bargain sale by a corporation to its shareholder is a distribution to the shareholder that is sub- verdate 0ct date jkt po frm fmt sfmt v files media sheila united_states tax_court reports ject to sec_301 when a corporation allegedly sold assets to the shareholder below fair_market_value we find that petitioner paid the investors to defer the redemption election not to give the investors a return on their investment the payments were not distributions in substance under sec_301 or sec_1_301-1 income_tax regs such as would preclude their deduction under sec_162 f whether sec_263 precludes a deduction under sec- tion a under sec_263 no deduction shall be allowed for- any amount_paid out for permanent improve- ments or betterments made to increase the value of any property or estate sec_1_263_a_-4 income_tax regs provides rules for applying sec_263 to amounts paid to acquire or create intangibles it applies to amounts paid_or_incurred on or after date sec_1_263_a_-4 income_tax regs petitioner cites several cases as authority for the propo- sition that sec_263 does not apply however the cases petitioner cites do not deal with improvements such as the ones in this case sec_1_263_a_-4 income_tax regs sec_1_263_a_-4 income_tax regs provides a taxpayer must capitalize amounts paid to another party to acquire any intangible from that party in a purchase or similar transaction the term intangible includes an ownership_interest in a corporation sec_1_263_a_-4 income_tax regs respondent argues that petitioner in sub- stance exchanged the forbearance payments and new pre- ferred stock with deferred redemption rights for old preferred shares with nondeferred redemption rights respondent con- tends that as a result petitioner paid the investors to acquire an ownership_interest in a corporation itself and that sec_1_263_a_-4 income_tax regs therefore requires capitalization of the amount_paid for the same reasons stated hereinabove we again find that no exchange of stock ownership occurred in form or in verdate 0ct date jkt po frm fmt sfmt v files media sheila media space inc v commissioner substance see supra pp we therefore find that sec_1_263_a_-4 income_tax regs does not apply sec_1_263_a_-4 income_tax regs sec_1_263_a_-4 income_tax regs provides a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party certain financial interests a financial interest includes an ownership_interest in a corporation stock sec_1_263_a_-4 income_tax regs respondent first contends that sec_1_263_a_-4 income_tax regs requires capitalization of the forbearance payments because a financial interest stock was created respondent argues petitioner in substance exchanged forbearance payments and newly created preferred_stock with deferred redemption rights for old preferred_stock with nondeferred redemption rights yet again for the same rea- sons stated hereinabove we find that no exchange of stock ownership occurred in form or in substance see supra pp therefore no financial interest was created respondent also contends that sec_1_263_a_-4 income_tax regs requires capitalization of the forbearance payments because the terms of a financial interest stock were modified see sec_1_263_a_-4 income_tax regs a taxpayer is treated as renegotiating a financial interest if the terms of the financial interest are modified while the forbearance agreement did not in form amend the charter provision regarding the date on which the investors would gain the redemption right respondent argues that petitioner in substance paid the investors to modify this term we agree with respondent before the forbearance agreement was entered into the investors could have exercised their redemption right on sep- tember afterwards they were not able to exercise their redemption right until date such a pat- tern of deferral continued in each extension to the forbear- ance agreement a change_of the charter’s provision regarding the date on which the investors could exercise their redemption rights was the aim of the parties and was effectively the result accomplished by the forbearance agree- ment verdate 0ct date jkt po frm fmt sfmt v files media sheila united_states tax_court reports petitioner has argued that it and the investors were attempting to follow not modify the provisions of the charter by entering into the forbearance agreement however as dis- cussed supra pp substantive differences exist between the results of the forbearance agreement and the results that would have occurred had an investor made an actual redemption election the forbearance agreement did not follow the provisions of the charter it modified the charter term identifying the date on which the investors would receive the redemption right payments resembling interest were made to the investors to effect this modifica- tion we also note that the forbearance agreement provided for some amendments to the charter itself while none of these amendments related to the date on which the investors would gain the redemption right at least one of the amend- ments removal of sec_1 a d ii which allowed the investors to bar petitioner from redeeming employees’ common_stock was substantive the forbearance agreement was a contract meant to modify the rights of the parties under the charter some terms it modified by actually amending the charter ie removal of sec_1 a d ii other terms it modified by acting as an external contract ie the date on which the investors gained the redemption right we must disregard the mask and deal with realities 296_us_378 the reality here is that the forbearance agreement modified the charter provision identifying the date on which the investors would gain the redemption right we therefore find that sec_1_263_a_-4 income_tax regs requires capitalization of the forbearance payments the 12-month rule_of sec_1_263_a_-4 income_tax regs as we have found that sec_1_263_a_-4 income_tax regs requires capitalization of the payments we must additionally determine whether the 12-month rule applies in this case sec_1_263_a_-4 income_tax regs pro- vides the 12-month rule verdate 0ct date jkt po frm fmt sfmt v files media sheila media space inc v commissioner a taxpayer is not required to capitalize under this section amounts paid to create any right or benefit for the taxpayer that does not extend beyond the earlier of- i months after the first date on which the taxpayer realizes the right or benefit or ii the end of the taxable_year following the taxable_year in which the payment is made the original forbearance agreement and the extensions each meet these requirements however two other subparagraphs of the regulation may prevent petitioner from taking advan- tage of the 12-month rule sec_1_263_a_-4 income_tax regs provides that the 12-month rule does not apply to amounts paid to create a sec_197 intangible or amounts paid to create an intan- gible described in sec_1_263_a_-4 income_tax regs although we have previously found that the terms of the investor’s redemption rights were modified by the forbear- ance agreement no intangible stock was created by the forbearance agreement see supra pp therefore sec_1_263_a_-4 income_tax regs does not prevent the 12-month rule from applying sec_1_263_a_-4 income_tax regs provides that the duration of a right includes any renewal_period if all of the facts and circumstances in existence during the taxable_year in which the right is created indicate a reasonable expectancy of renewal if any two deferral periods are considered together in this case they last longer than months thus if there was a reasonable expectancy of renewal extension of the forbearance agreement the month rule would not apply and petitioner would be forced to capitalize the forbearance payments sec_1_263_a_-4 income_tax regs provides five factors that are significant in determining whether there exists a reasonable expectancy of renewal we consider each of these factors as well as other factors specific to the facts and circumstances a renewal history the fact that similar rights have been renewed in the past is evidence of a reasonable expectancy of renewal when the taxpayer has no experience with similar rights this factor is verdate 0ct date jkt po frm fmt sfmt v files media sheila united_states tax_court reports less indicative of a reasonable expectancy of renewal sec_1_263_a_-4 income_tax regs there is no evidence that petitioner had any prior experi- ence with similar arrangements at the time of the original forbearance agreement however as the forbearance agree- ment continued to be extended petitioner naturally gained experience with similar arrangements we find this factor is neutral in regard to the date agreement but begins to indicate a reasonable expectancy of renewal in regard to the date agreement we also find this factor strongly indicates a reasonable expectancy of renewal in regard to the date agreement b economics of the transaction the fact that renewal is necessary for the taxpayer to earn back its investment in the right is evidence of a reasonable expectancy of renewal for example if a taxpayer pays dollar_figure for a 9-month contract which earns the taxpayer dollar_figure per month the fact that renewal is necessary for the taxpayer to earn back its investment is evidence that a reasonable expectancy of renewal existed sec_1 a - f ii b income_tax regs in this case there was no investment comparable to the example found in the regulations the only investment was that of the investors in petitioner’s stock and extension of the forbearance agreement was not necessary for them to earn back their investment we find this factor is neutral c likelihood of renewal by other party evidence that indicates a likelihood of renewal to a right such as a bargain renewal right or similar arrangement is evidence of a reasonable expectancy of renewal sec_1_263_a_-4 income_tax regs there was no bargain renewal provision or similar arrangement in the forbearance agreement we find this factor is neutral d terms of renewal the fact that material terms of the right are subject_to renegotiation at the end of the initial term is evidence of a lack of a reasonable expectancy of renewal for example if verdate 0ct date jkt po frm fmt sfmt v files media sheila media space inc v commissioner the parties must renegotiate price this is evidence that no reasonable expectancy of renewal existed sec_1 a - f ii d income_tax regs petitioner and the investors renegotiated the amount of the forbearance payments the length of the deferral at the end of the original agreement and the extensions the amount_paid increased as a result of the date and date extensions and the length was reduced to months in the date extension down from months in the date original agreement but then again pegged pincite months in the date agreement we find the fact that material terms were renegotiated is evi- dence that no reasonable expectancy of renewal existed e terminations the fact that similar rights are typically terminated before renewal is evidence of a lack of a reasonable expectancy of renewal sec_1_263_a_-4 income_tax regs there is no evidence that petitioner ever previously had experience with a similar right or terminated such a right the parties have supplied and we have found no evidence that rights similar to those in this case are typically termi- nated within the industry we find this factor is neutral f petitioner’s financial condition the likelihood of renewal was also partially dependent on petitioner’s financial health while no provisions of the forbearance agreement prevented its extension past the point at which petitioner became financially able to redeem the shares we believe that petitioner would be less likely to agree to a further extension as its financial condition improved petitioner’s cashflow increased from negative dollar_figure in to dollar_figure in an increase of dollar_figure when the original forbearance agreement expired on date petitioner did not demand a yearlong extension of the forbearance agreement but instead negotiated a shorter month extension the fact that the length of the extension was cut as cashflow was improving may well indicate that petitioner believed it would be able to redeem the shares without further extensions verdate 0ct date jkt po frm fmt sfmt v files media sheila united_states tax_court reports however in petitioner’s cashflows deteriorated to a loss of dollar_figure representing a dollar_figure decline from with the forbearance agreement extension set to expire on date petitioner negotiated a 1-year extension the date extension was increased to year from the 8-month date extension at the same time cashflows were plummeting this may well indicate that petitioner believed its ability to redeem was weakening and that further extensions past date could be necessary before petitioner could redeem the shares g conclusion regarding the 12-month rule weighing the factors in the light of the facts and cir- cumstances we find that no reasonable expectancy of renewal existed at the time the date and sep- tember agreements were created thus petitioner may take advantage of the 12-month rule for the date and date agreements however we find that a reasonable expectancy of renewal existed at the time the date agreement was created we therefore consider the term of the date agreement to be combined with the term of the date agreement combined the terms of those agreements extend beyond months and con- sequently petitioner may not take advantage of the month rule for the date agreement h conclusion regarding sec_162 we have found that the forbearance payments satisfy the ordinary and necessary test of sec_162 we have also determined that sec_1_263_a_-4 income_tax regs requires capitalization of the forbearance payments but that the 12-month rule_of sec_1_263_a_-4 income_tax regs removes the original date agreement and the date extension from the purview of sec_1_263_a_-4 income_tax regs the forbearance pay- ments which accrued during as a result of the date extension must be capitalized under sec_1 a - d i income_tax regs the forbearance payments relating to the date and date agree- ments are deductible as business_expenses under sec_162 verdate 0ct date jkt po frm fmt sfmt v files media sheila media space inc v commissioner v conclusion we find petitioner may not deduct the forbearance pay- ments as interest under sec_163 however we find that petitioner may deduct the forbearance payments relating to the date and date agreements as business_expenses under sec_162 the forbearance pay- ments relating to the date agreement must be capital- ized under sec_263 to reflect the foregoing decision will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files media sheila
